Citation Nr: 0102385	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-15 834	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
resulting from tobacco use in service.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD


M. N. Romero, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 RO decision, which denied the 
veteran's claim of service connection for coronary artery 
disease resulting from tobacco use in service.


FINDINGS OF FACT

1.  The veteran filed his claim of sevice connection for 
coronary artery disease resulting from tobacco use in service 
after June 9, 1998.

2.  There is no evidence that the veteran's coronary artery 
disease was diagnosed in service, or within a year of 
separation from service.

3.  Competent medical evidence showing a nexus between the 
veteran's coronary artery disease and his active service is 
not of record.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
coronary artery disease resulting from tobacco use in service 
lacks legal merit under the law.  38 U.S.C.A. § 1103 (West 
1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from November 1950 to 
August 1952.  His service medical records do not reflect any 
pertinent findings with respect to coronary artery disease 
during this referenced time period.

A VA medical record dated in January 1958, six years after 
service, indicates that the veteran was hospitalized for 
anxiety.  At this time, he underwent a physical examination.  
On admission, his pulse was 88 and his blood pressure was 
180/120.  It was noted that the entire physical examination 
was within normal limits.  The veteran's chest x-rays 
revealed the heart and lungs to be within normal limits.  His 
EKG was also normal.  Final diagnoses included an assessment 
of anxiety and hypertension.

There are no relevant medical records dated from the 1960s 
through the 1980s.

In January 1990, the veteran received treatment at a VA 
facility in South Carolina.  The clinical history recorded at 
this time noted a recurrent cough lasting three months, 
ruling out intrathoracic lesions.  After a review of chest x-
rays, it was noted that the veteran's heart was not enlarged.  
The aorta was noted as mildly unfolded.  The veteran's lungs 
were well expanded and free aof active disease.  Little 
change in the apppearance of the veteran's chest was noted in 
a one year interval.  The impression indicated no evidence of 
active disease.  

In March 1990, the veteran underwent a cardiac 
catheterization work-up at Providence Hospital.  Based on his 
angiograms, the veteran was given a final diagnosis of 
coronary artery disease.  The physician noted severe 3-vessel 
coronary artery disease and mild ventricular abnormalities.  
The record indicates the physician elected to treat the 
veteran's condition with medication, based on the diffuseness 
of the disease, the patient's preference, and the fact that 
the veteran had only Class III angina with atypical symptoms 
otherwise.  The veteran was advised of adopting a low-
cholesterol diet.  The veteran related that he was going to 
try to lose about 20 pounds.  His cholesterol on the day of 
admission was 223 with a high-density lipoprotein of 36 and a 
triglyceride level of 257.  His glucose on admission was 167 
with creatinine 1.9.  

In April 1990, the veteran presented for treatment 
complaining of a cough lasting six months.  The examiner made 
a notation that the veteran was a reformed smoker.  The 
record indicates the veteran had no fever, wheezing, no post 
nasal drip, and no sign of gastroesophageal reflux.  The 
etiology of the veteran's cough was questionably listed as 
possible chronic bronchitis, although it was noted that the 
veteran had normal chest x-rays in January 1990.

On June 12 1998, the RO received the veteran's claim of 
service connection for coronary artery disease resulting from 
tobacco use in service.

At a  March 2000, RO hearing the veteran testified that he 
did not smoke prior to entering into service.  According to 
the veteran he began smoking when he was stationed in Korea.  
The veteran related that as a corporal, he was responsible 
for rationing the cigarettes.  He also related that he 
believed the Army "hooked" him on cigarettes, and he stayed 
hooked until 1985.  Based on this assertion, the veteran 
indicated that he believed the Veteran's Administration 
should be liable.


II.  Legal Analysis

The record indicates the veteran has stated that he began 
smoking during service.  He also contends that his current 
coronary artery disease resulted from his tobacco use in 
service.

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims filed after June 9, 
1998. 38 U.S.C.A. § 1103(a) (West 1991 & Supp. 2000). 
Therefore, as a matter of law, any claims received by VA 
after June 9, 1998, are subject to this restriction. In this  
present case, the veteran filed a claim on June 12,1998  
wherein, he asserted that his coronary artery disease was due 
to his use of tobacco products in service.  Consequently, the 
provisions of 38 U.S.C.A. § 1103(a) are dispositive of this 
theory of entitlement and require that the veteran's claim be 
denied.

In a case where the law and not the evidence is dispositive, 
the claim should be denied, or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the veteran filed his claim on June 12, 
1998, after the promulgation of this section, his claim for 
service connection for coronary artery disease resulting from 
tobacco use in service is prohibited as a matter of law.

There is an exception to the rule set forth in 38 U.S.C.A. § 
1103(a). Section 1103(b) will not preclude establishment of 
service connection for a disease which is otherwise shown to 
have been incurred or aggravated in active duty, or which 
became manifest to a compensable degree during any applicable 
presumptive period. 38 U.S.C.A. § 1103(b) (West 1999).  In 
addition, subsequent to the RO's December 1998 decision, new 
requirements for the development of claims were also added to 
the law under the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  A veteran's claim should be developed 
in accordance with these new and binding requirements.  
However, in the present case, service medical records do not 
reveal that the veteran was diagnosed with coronary disease 
during his period of active service or within one year 
thereof.  There is no evidence in the record that supports a 
finding that the veteran's cardiovascul;ar disease first 
became manifest in service or within the first year after his 
active service ended.  Therefore, the veteran in this 



present case has no remedy under either 38 U.S.C.A. § 1103 
(a),(b), and there is no reasonable possibility that furhter 
development of the claim under the Veterans Claims Assistance 
Act of 2000 would aid in substantiating the claim.


ORDER

The veteran's claim of entitlement to service connection for 
coronary artery disease resulting from tobacco use is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

